DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 and June 8, 2021 have been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim 13 directed to an invention non-elected without traverse.  Accordingly, claim 13 has been cancelled.

Claim Interpretation
Upon review of the application and Applicant’s traversal of the claim interpretation in the amendment filed on May 10, 2021, the Examiner interprets claim 10 under the broadest reasonable interpretation, not under 35 USC 112(f). 

Claim Rejections - 35 USC § 112
 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Reasons for Allowance
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor reasonably suggest the method for applying a patterned structure on a receiving surface as recited in independent claim 1 and in claims dependent on claim 1, the method comprising [emphasis added]:

providing a donor substrate between a light source and a receiving surface, wherein donor material is provided on a source surface of the donor substrate opposite a surface of the donor substrate facing the light source according to a patterning on the source surface; and
providing, by the light source, a light pulse directed to the donor substrate,
wherein the light pulse causes a transfer of the donor material from the source surface of the donor substrate onto the receiving surface,
wherein the patterning on the source surface forms a pattern of:
an occupied regions of the donor substrate providing donor material to the receiving surface, and
an unoccupied regions of the donor substrate that does not provide donor material to the receiving surface,

wherein a pixelated mesh is placed between the light source and the donor substrate, wherein the pixelated mesh is employed for obtaining a meshed light pattern directed to the donor substrate so as to at least partially subdivide the donor material provided on the source surface into smaller sub-portions when the donor material is transferred onto the receiving surface during the providing a light pulse, and
wherein the meshed light pattern obtained using the pixelated mesh does not include the patterning on the source surface.

The closest prior art to the claimed invention are Smits et al. WO2015/065182 (hereafter “Smits”) and Ikeda et al. US2009/0305445 (hereafter “Ikeda”). While Smits in particular discloses a mask that contains a patterning that pixelates the light received from a pulsed xenon flash lamp during transfer deposition of a deposition material (page 11 line 12 – page 12 line 20; Figs. 2B and 4), Smits does not fairly teach that the light pattern obtained using the pixelating mask/mesh does not include patterning on the source surface, as the pixelating mask/mesh projects onto an unpatterned donor substrate. Furthermore, Smits does not teach or fairly suggest that the pixelation pattern is independent of larger patterns that define transferred donor material.  While Ikeda does disclose a donor substrate with patterned donor material that can transfer material onto a receiving surface during a light pulse, the combination of Smits and Ikeda does not fairly teach that the pixelating pattern on the pixelating mask/mesh is independent of the pattern of donor material on the donor substrate – i.e. the produced meshed light pattern created by the light pulse after passing through the pixelated mesh does not include the patterning on the source surface.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-DIAZ whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

	
	/JOSE I HERNANDEZ-KENNEY/           Primary Examiner, Art Unit 1717